Citation Nr: 0515176	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  02-19 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic ulcer 
disorder to include a peptic ulcer and a duodenal ulcer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from September 1945 to May 
1949.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied 
service connection for a chronic ulcer disorder to include a 
peptic ulcer and a duodenal ulcer.  

For the reasons and bases addressed below, service connection 
for a chronic ulcer disorder is DENIED.  

In December 2003, the veteran submitted a claim of 
entitlement to service connection for a chronic skin disorder 
to include skin cancer, melanoma, squamous cell carcinoma, 
and basal cell carcinoma.  It appears that the RO has not had 
an opportunity to act upon the claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the Department of Veterans Affairs (VA) 
fails to consider threshold jurisdictional issues during the 
claim adjudication process.  Furthermore, this Veterans Law 
Judge cannot have jurisdiction of the issue.  38 C.F.R. 
§ 19.13 (2004).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2004).  


FINDINGS OF FACT

1.  A chronic ulcer disorder was not shown during or 
proximate to active service.  

2.  A March 1951 Naval Reserve physical examination for 
service separation diagnosed the veteran with an asymptomatic 
peptic ulcer.  


CONCLUSION OF LAW

A chronic ulcer disorder to include a peptic ulcer and a 
duodenal ulcer was not incurred in or aggravated during 
active service and may not be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2004)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Where a veteran served continuously for ninety days or more 
during a period of war or peacetime after December 31, 1946, 
and peptic (gastric or duodenal) ulcer disease becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2004).  

The veteran's service medical records make no reference to an 
ulcer disorder.  A January 1946 naval hospital summary from 
the Great Lakes, Illinois, Naval Hospital indicates that the 
veteran was hospitalized in November 1945 for treatment of 
atypical primary pneumonia.  No treatment of an ulcer 
disorder was noted.  At his May 1949 physical examination for 
service separation, the veteran was found to exhibit no 
abdominal or visceral abnormalities.  

At a March 1951 Naval Reserve physical examination for 
service entrance, the veteran reported that he had 
asymptomatic ulcers and a "fallen stomach."  He stated that 
the disabilities were identified by an X-ray study performed 
at a "U.S.N.H. 11/2 years ago" and his ulcer had been 
asymptomatic over the preceding year with no therapy.  The 
veteran was diagnosed with an asymptomatic peptic ulcer and 
visceroptosis.  The disabilities rendered him unqualified for 
active duty without a waiver.  

In his April 2001 informal claim for service connection, the 
veteran advanced that he had been initially diagnosed with a 
chronic ulcer disorder in 1945 during active service.  The 
veteran stated that he was informed at the time of his 
physical examination for service separation that he "would 
have to be hospitalized unless he signed a waiver because of 
the ulcers."  He "signed the waiver and was discharged."  
He was subsequently found to be unqualified to return to 
active duty in "1950" as the result of his ulcer.  

In a June 2001 written statement, the veteran reported that 
he has a few problems with his stomach "over the years."  
In his November 2001 notice of disagreement, the veteran 
advanced that he had been seen by naval medical personnel for 
an ulcer while aboard the U.S.S. Repose for treatment of a 
fractured finger.  

At a September 2002 hearing before a VA hearing officer, the 
veteran testified that he was hospitalized for treatment of 
an ulcer and pneumonia.  He recalled that a naval personnel 
officer asked him at the time whether he wished to be 
medically discharged from the service due to his ulcer 
disorder.  The veteran stated that he had received 
post-service private and VA treatment for a chronic ulcer 
disorder.  The veteran's spouse testified that she had 
married the veteran during his period of active service.  
While she was not aware at that time that he was being 
treated for an ulcer disorder, she stated that the veteran 
did have stomach pain and/or trouble.  The veteran was 
treated for an ulcer disorder by a Dr. Glover in 1949 
following service separation.  

At an April 2005 video hearing before the undersigned 
Veterans Law Judge, the veteran reiterated that he had been 
initially diagnosed with an ulcer while hospitalized at the 
Great Lakes, Illinois, Naval Hospital in 1945 and 1946.  He 
recalled that he had been treated for an ulcer disorder by 
naval medical personnel "every two to three months" during 
the remainder of his period of active service.  The veteran 
denied having been afforded a physical examination for 
service separation.  He reported that he had been treated for 
a chronic ulcer disorder by private and VA physician since 
service separation.  The veteran's spouse testified that the 
veteran had ulcers and other stomach problems during active 
service.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  A chronic ulcer disorder or other gastrointestinal 
complaints or abnormalities were not shown during service.  
The veteran has testified on appeal that he was hospitalized 
for an ulcer disorder at the Great Lakes, Illinois, Naval 
Hospital during active service in 1945 and 1946.  The January 
1946 naval hospital summary is of record and makes no 
reference to an ulcer disorder or other gastrointestinal 
abnormalities.  The report of a March 1951 United States 
Naval Reserve physical examination for service entrance notes 
that the veteran was diagnosed with an asymptomatic peptic 
ulcer which rendered him unqualified for service entrance 
without a waiver.  The examination was conducted 
approximately one year and nine months after service 
separation.  The naval examiner did not attribute the onset 
of the veteran's peptic ulcer disorder to his period of 
active service.  The veteran indicated to the examiner that 
his ulcer had been asymptomatic over the preceding year.  The 
remainder of the record contains no clinical or examination 
documentation of a chronic ulcer.  

The record is supported solely by the veteran's and his 
spouse's testimony and written statements.  The Court has 
held that a lay witness is generally not capable of offering 
evidence involving medical knowledge such as the causation of 
a particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In the absence of any competent medical 
evidence establishing the onset of a chronic ulcer disorder 
during active service or to a compensable degree within one 
year of service separation, service connection is not 
warranted.  


II.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In May 
2001, the veteran was provided with a VCAA notice which 
informed him of the evidence needed to support his claim; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  The notice was provided 
prior to the October 2001 rating decision from which this 
appeal arises.  The veteran has been afforded a hearing 
before a VA hearing officer and a video hearing before the 
undersigned Veterans Law Judge.  The transcripts are of 
record.  The VA has secured or attempted to secure all 
relevant documentation to the extent possible.  There remains 
no issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2004).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Therefore, the Board finds that appellate 
review of the veteran's claim would not constitute 
prejudicial error.  


ORDER

Service connection for a chronic ulcer disorder to include a 
peptic ulcer and a duodenal ulcer is DENIED.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


